05/03/2021


            IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                      Case Number: DA 20-0556


                                      DA 20-0556
                                   _________________

 DEANNA H. McATEE,

              Plaintiff and Appellant,

       v.                                                        ORDER

 MORRISON AND FRAMPTON, PLLP,

              Defendant and Appellee.
                                _________________

       Counsel for Appellant has filed a motion for an extension of time within which to
file the reply brief. Good cause appearing,
       IT IS HEREBY ORDERED that motion is GRANTED. Appellant’s reply brief
shall be filed on or before June 4, 2021.
       No further extensions will be granted.




                                                                           Electronically signed by:
                                                                                 Mike McGrath
                                                                    Chief Justice, Montana Supreme Court
                                                                                  May 3 2021